Name: Commission Regulation (EC) NoÃ 1179/2007 of 9 October 2007 registering a name in the register of protected designations of origin and protected geographical indications (Bayerischer Meerrettich or Bayerischer Kren (PGI))
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  Europe;  consumption;  plant product
 Date Published: nan

 10.10.2007 EN Official Journal of the European Union L 264/5 COMMISSION REGULATION (EC) No 1179/2007 of 9 October 2007 registering a name in the register of protected designations of origin and protected geographical indications (Bayerischer Meerrettich or Bayerischer Kren (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006 and Article 17(2) thereof, the application submitted by Germany to register the name Bayerischer Meerrettich or Bayerischer Kren was published in the Official Journal of the European Union (2). (2) One objection was notified to the Commission under Article 7 of Regulation (EC) No 510/2006. As that objection was subsequently withdrawn, the name should be registered, HAS ADOPTED THIS REGULATION: Article 1 The name in the Annex to this Regulation is hereby registered. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 283, 21.11.2006, p. 12. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed GERMANY Bayerischer Meerrettich or Bayerischer Kren (PGI)